            Case 1:19-cv-00408-TNM Document 43 Filed 09/30/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                              Plaintiffs,                  Civil Action No. 19-CV-00408 (TNM)

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                              Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER (RGISC), et al.,

                              Plaintiffs,                  Civil Action No. 19-CV-00720 (TNM)

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                              Defendants.

              NOTICE REGARDING FUNDING OF BORDER BARRIER PROJECTS
                    PURSUANT TO 10 U.S.C. § 284 IN FISCAL YEAR 2020

       Defendants hereby notify the Court and parties in the above-captioned cases that the

Department of Defense (DoD) has approved making additional appropriated funds available for

use on the existing border barrier projects undertaken pursuant to 10 U.S.C. § 284.

       As explained in Defendants’ prior submissions in these cases, in fiscal year 2019 DoD

authorized $2.5 billion in border barrier construction support to the Department of Homeland

Security under 10 U.S.C. § 284(b)(7). See Third Declaration of Kenneth P. Rapuano ¶ 3 (May 15,

2019) (ECF No. 26-2 in 19-cv-408; ECF No. 34-5 in 19-cv-720). The funding for these projects


                                                 1
          Case 1:19-cv-00408-TNM Document 43 Filed 09/30/19 Page 2 of 4



was provided using DoD’s general transfer authority under § 8005 of the DoD Appropriations Act,

2019 (Pub. L. 115-235), and § 1001 of the John S. McCain National Defense Authorization Act

for Fiscal Year 2019 (NDAA) (Pub. L. 115-232), as well as DoD’s special transfer authority under

§ 9002 of the DoD Appropriations Act and § 1512 of the NDAA. See Declaration of Kenneth P.

Rapuano ¶ 5 (April 25, 2019) (ECF No. 22-1 in 19-cv-408; ECF No. 34-3 in 19-cv-720); Second

Declaration of Kenneth P. Rapuano ¶ 7 (May 13, 2019) (ECF No. 25-1 in 19-cv-408; ECF No. 34-

4 in 19-cv-720); Third Rapuano Decl. ¶ 4. None of these funds were drawn from direct

appropriations to the counter-narcotics support line of the Drug Interdiction and Counter-Drug

Activities, Defense, account (counter-narcotics account). See id.; see also Sierra Club v. Trump,

379 F. Supp. 3d 883, 918 n.17 (N.D. Cal. 2019).

       In fiscal year 2020, which begins on October 1, 2019, the U.S. Army Corps of Engineers

(USACE) requires up to $90 million in fiscal year 2020 funds from the counter-narcotics account

to cover its operating costs, such as labor and travel costs, for the oversight and management of

the § 284 construction contracts during fiscal year 2020. See Sixth Declaration of Kenneth P.

Rapuano ¶¶ 3-4 (Sept. 30, 2019) (attached as Exhibit 1).1 In fiscal year 2019, these operating costs

were funded by the $2.5 billion transferred to the counter-narcotics account. Id. ¶ 5. In fiscal

year 2020, these costs will be covered by funds appropriated to the counter-narcotics account. Id.

The funds will be disbursed to USACE in increments, subject to the availability of funds, as needed

over the course of the fiscal year. Id. ¶ 4. The first increment of up to $12 million will be available

for USACE’s use beginning on October 7, 2019. Id.




1
 On September 27, 2019, the President signed into law H.R. 4378, the “Continuing
Appropriations Act, 2020, and Health Extenders Act of 2019,” which provides fiscal year 2020
appropriations to federal agencies through November 21, 2019.


                                                  2
         Case 1:19-cv-00408-TNM Document 43 Filed 09/30/19 Page 3 of 4



       Additionally, DoD is making available $129.085 million of expiring fiscal year 2019 funds

from the counter-narcotics account to address any unanticipated, within-scope contract costs

associated with fiscal year 2019 counter-narcotics projects, including the § 284 construction

contracts. Id. ¶¶ 4, 7. The Military Departments returned $129.085 million to the counter-

narcotics account at the end of fiscal year 2019 because they determined those funds to be excess

to need in fiscal year 2019. Id. ¶ 7. None of the excess fiscal year 2019 funds made available for

contingency costs will be obligated unless (1) a contractor first makes a request for equitable

adjustment, or the government identifies the need for an adjustment and makes a request for

proposal to address that need, due to an unanticipated additional expense in performing the

contract; (2) the contracting officer determines that the expense constitutes an antecedent liability

under the terms of the contract (e.g., changed site condition); and (3) the relevant official approves

an upward obligation adjustment for the contract. Id. ¶ 8. USACE does not anticipate using any

of these funds for upward obligation adjustments on the existing § 284 contracts before October

7, 2019. Id.

       For both the operating costs and contingency costs, the additional amounts of appropriated

funds made available will not be used for any additional border barrier projects or to expand the

scope of any existing projects. Id. ¶ 3. Further, funds for the Drug Demand Reduction program,

the National Guard Counter-drug program, or the National Guard Counter-drug Schools program

were not made available for these costs. Id. ¶¶ 6, 9.




                                                  3
        Case 1:19-cv-00408-TNM Document 43 Filed 09/30/19 Page 4 of 4




Dated: September 30, 2019          Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   JAMES M. BURNHAM
                                   Deputy Assistant Attorney General

                                   ALEXANDER K. HAAS
                                   Director, Federal Programs Branch

                                   ANTHONY J. COPPOLINO
                                   Deputy Director, Federal Programs Branch

                                   /s/ Andrew I. Warden
                                   ANDREW I. WARDEN (IN Bar No. 23840-49)
                                   Senior Trial Counsel, Federal Programs Branch

                                   KATHRYN C. DAVIS (D.C. Bar No. 985055)
                                   MICHAEL J. GERARDI
                                   LESLIE COOPER VIGEN (D.C. Bar No. 1019782)
                                   RACHAEL L. WESTMORELAND
                                   Trial Attorneys
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, N.W.
                                   Washington, DC 20005
                                   Tel: (202) 616-5084
                                   Fax: (202) 616-8470
                                   Email: Andrew.Warden@usdoj.gov

                                   Counsel for Defendants




                                      4
Case 1:19-cv-00408-TNM Document 43-1 Filed 09/30/19 Page 1 of 3




                  EXHIBIT 1
Case 1:19-cv-00408-TNM Document 43-1 Filed 09/30/19 Page 2 of 3
Case 1:19-cv-00408-TNM Document 43-1 Filed 09/30/19 Page 3 of 3
